— Appeal from an order of the Supreme Court, Monroe County (Philip B. Dattilo, Jr., J.H.O.), entered January 29, *11192016. The order granted plaintiff’s motion to dismiss defendant’s application, by order to show cause, to modify the judgment of divorce at the close of defendant’s proof.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; see also CPLR 5501 [a] [1]).
Present — Peradotto, J.P., Carni, Curran, Troutman and Scudder, JJ.